Citation Nr: 1414414	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  07-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for left hip trochanteric bursitis (left hip disability), prior to August 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1977 and from August 1981 to August 2006.  This matter is before the Board of Veterans' Appeals (Board) on January 2014 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a January 2014 Joint Motion for Remand by the parties (Joint Motion).  The case was originally before the Board on appeal from a September 2006 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for the left hip disability, rated 0 percent.  An interim (July 2009) rating decision increased the rating for the left hip disability to 10 percent effective August 19, 2008.  As the Veteran had not expressed satisfaction with the rating, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).  In May 2010, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the record.  In July 2010 and in May 2012 this matter was remanded for additional development.

A March 2013 Board decision (in part) denied an increase in the "staged" ratings for left hip trochanteric bursitis (left hip disability).  The Veteran appealed the Board's decision to the Court only to the extent that the Board denied a compensable rating for the left hip disability prior to August 19, 2008.  As explained in the January 2014 Joint Motion: "The issues of entitlement to ratings in excess of 10 percent for a right shoulder disability and a left hip disability from August 19, 2008, are not contested and should be affirmed."  A January 2014 Court Order vacated the March 2013 Board decision and remanded the issue of entitlement to a compensable rating for left hip trochanteric bursitis, prior to August 19, 2008, to the Board for development and readjudication consistent with the January 2014 Joint Motion.


FINDINGS OF FACT

1.  Prior to July 12, 2007, the Veteran's service-connected left hip disability (trochanteric bursitis) is not shown to have been manifested by limitation of extension to five degrees, limitation of flexion to 45 degrees, limitation of adduction to cannot cross the legs, or limitation of rotation to cannot toe-out more than 15 degrees. 

2.  It is reasonably shown that from July 12, 2007 (but no earlier) to August 19, 2008, the left hip disability was manifested by limitation of adduction to cannot cross the legs; it was not shown to be manifested by limitation of flexion to 30 degrees or limitation of abduction to motion lost beyond 10 degrees.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2007, a compensable rating for left trochanteric bursitis was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Code 5251, 5252, 5253 (2013).

2.  From July 12, 2007 to August 19, 2008, a 10 percent (but no higher) rating is warranted for the Veteran's left trochanteric bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, Code 5251, 5252, 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

As the September 2006 rating decision on appeal granted service connection for left trochanteric bursitis and assigned a disability rating and effective date for the award, statutory notice as to that disability had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Subsequent letters and the statement of the case (SOC) properly provided notice on the downstream matter of entitlement to an increased initial rating and the SOC (and supplemental SOCs (SSOCs)) readjudicated the matter after the Veteran had opportunity to respond.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in June 2006, August 2008, and July 2012.  The examinations are adequate as the examiner expressed familiarity with the history of the disabilities, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited by his representative and the undersigned at the hearing before the undersigned in May 2010 focused on the elements necessary to substantiate the current appellate claim; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claim, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. §  4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  (The January 2014 Joint Motion directs particular attention to this caselaw, and the Board's analysis in this case reflects its application.)

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is to be resolved in favor of the Veteran.  38 U.S.C.A. §  5107; 38 C.F.R. §§ 3.102, 4.3.


The Board has reviewed all evidence in the claims file, as well as in Virtual VA and the Veterans Benefits Management System (VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

A March 2006 STR notes that the Veteran had left hip pain over the past six months after Achilles tendon surgery.  Another March 2006 STR notes that the Veteran was disqualified from diving and jumping.

On April 2006 examination on behalf of the service department, the Veteran complained of hip pain when he sits for long periods of time or walks long distances.  The examiner noted left hip pain; it was also noted the Veteran was qualified for diving and jumping.

On private examination on behalf of the service department and VA prior to discharge from active duty in June 2006, examination of the joints revealed no erythema, edema, or heat changes, and no appreciable leg length discrepancy.  Examination of the hips revealed tenderness to palpation of the left trochanteric bursal region.  Range of motion studies for the hip joints were normal, and no limitations due to pain, fatigue, weakness, lack of endurance, or incoordination or on repetitive motion were found.  The examiner also noted there was no ankylosing or pain, bilaterally.  Trochanteric bursitis was diagnosed.

A July 2007 lay statement by the Veteran indicates he found it very painful to cross his left leg over his right leg, and could not sit for extended periods without his left hip aching.  He stated that a senior neurologist at a Navy hospital diagnosed arthritis in the left hip, which the physician considered to be a direct result of over compensating for right calf weakness.


On August 2008 VA examination, the examiner noted that the Veteran had trochanteric bursitis.  The Veteran reported weakness, stiffness, and swelling; he indicated that pain was localized and aching in nature, rated 6 (on a scale of 10).  He stated that pain could be elicited by physical activity and that he can function with medication.  The examiner noted that the Veteran did not have heat, redness, giving way, lack of endurance, locking, fatigability or dislocation.

Physical examination of the hip revealed weakness, with no sign of edema, effusion, tenderness, redness, heat or guarding of movement.  There was no subluxation.  Ranges of motion were limited, with pain on flexion to 115 degrees, extension to 25 degrees, adduction to 15 degrees, abduction to 40 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees.  The examiner noted that range of motion was limited an additional 5 degrees by pain after repetitive use, but that joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  X-rays of the left hip were normal.  The diagnosis was left trochanteric bursitis.

The Veteran's left hip disability is rated under Code 5253 (for limitations of abduction, adduction, or rotation).  He seeks a compensable rating prior to August 19, 2008.  Under Code 5253, a 10 percent rating is warranted for limitation of adduction of the thigh (cannot cross legs) or limitation of rotation of the leg (cannot toe-out).  A higher (20 percent) rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.

The Veteran's hip may also be rated under Codes 5251 for limitation of extension of the thigh or Code 5252 for limitation of flexion of the thigh.  Under Code 5251, a 10 percent rating is warranted if extension is limited to 5 degrees.  Under Code 5252, a 10 percent rating is warranted if flexion is limited to 45 degrees and a 20 percent rating is warranted if flexion is limited to 30 degrees.

The normal range of motion for the hip is from 125 degrees flexion to 0 degrees extension and from 45 degrees abduction to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II.

The Board notes that Codes 5250, 5254, and 5255 require pathology and symptoms not shown in this case (ankylosis, flail join, or femur impairment), and rating under such codes would be inappropriate.

The June 2006 VA examination report shows the Veteran then had normal hip motion and normal hip X-rays.  While the June 2006 VA examination report presents objective findings weighing against a finding that any criteria for a compensable rating for the left hip disability were met, the August 2008 VA examination report presents objective findings which show significant limitation of adduction of the left hip and additional limitation of adduction due to pain.  The August 2008 VA examination report has already served as the basis for the assignment of a 10 percent rating for the left hip disability effective from the date of the examination.  The evidence demonstrates that the Veteran's left hip disability progressed to the point of such impairment of adduction at some time between June 2006 and August 2008.  The Board's analysis therefore focuses on determining the earliest date upon which the evidence indicates that the left hip disability manifested limitations warranting a compensable rating.

The July 12, 2007 statement by the Veteran indicates that he found it painful to cross his left leg over his right leg (which approximates the criteria for a compensable rating).  The Board finds this testimony competent and credible regarding his lay observations of symptoms he experiences described, especially in light of the consistent objective findings later documented in the August 2008 VA examination report.  The Board finds no significant evidence to the contrary between the time of the July 2007 statement and the August 2008 VA examination.  Considering the Veteran's credible account of painful motion, and resolving reasonable doubt in his favor (as required by law), the Board finds that the 10 percent compensably disabling limitation of left hip adduction found on August 2008 VA examination  was first shown on the date of the Veteran's credible account in July 2007 (presented in a substantive appeal filed on July 12, 2007).

Functional impairment of the Veteran's ability to fully use his left hip to effectively cross his legs is reasonably shown on July 12, 2007.  Accordingly, a 10 percent disability rating under Code 5253 is warranted effective from that date.
A compensable rating under Code 5253 is not shown to be warranted at any time prior to July 12, 2007.  The July 2007 testimony from the Veteran is the earliest indication of symptoms warranting a 10 percent rating under Code 5253, and the objective evidence of record prior to July 2007 weighs against any finding that the left hip disability met the criteria for a 10 percent rating prior to July 12, 2007.  The evidence does not make the pertinent increase in disability factually ascertainable at any date prior to July 12, 2007.  The level of impairment shown prior to July 12, 2007 does not more closely approximate the criteria for a compensable rating under Code 5253.

A higher (20 percent) rating is not warranted under Code 5253 at any time during the period for consideration.  This higher rating requires limitation of abduction of the thigh, with motion lost beyond 10 degrees.  The evidence includes range of motion testing which shows that the Veteran did not have such limitation of abduction, and there is otherwise no evidence indicating such impairment.

Additionally, at no time prior to August 19, 2008 was pertinent flexion limited to 45 degrees or extension limited to 5 degrees.  Thus, a compensable rating under Codes 5251 and 5252 also was not warranted prior to August 19, 2008.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular criteria reasonably describe a Veteran's disability level and symptoms, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptoms, a determination must be made as to whether there are other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of that assigned for greater degrees of impaired function of the left hip joint, but a greater degree of impairment is not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability and therefore are not inadequate.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, as the Veteran was employed and has not alleged unemployability during the period on appeal due to the left hip disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for left hip trochanteric bursitis (left hip disability) for the period prior to July 12, 2007 is denied.

A 10 percent rating is granted for the Veteran's left hip disability from July 12, 2007, subject to the regulations governing payment of monetary awards.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


